07/20/2018
                IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                                  May 22, 2018 Session

                BRENT RAY, ET AL. v. THOMAS NEFF, ET AL.

                 Appeal from the Circuit Court for Davidson County
                  No. 15C-1279       Joseph P. Binkley, Jr., Judge
                     ___________________________________

                           No. M2016-02217-COA-R3-CV
                       ___________________________________


Plaintiffs/Appellants sued Defendants/Appellees for nuisance and trespass claims over a
dispute in the change of water flow onto Appellants’ property due to modifications,
namely the installation of a pipe, on Appellees’ property. Appellants voluntarily non-
suited the case twice, and ultimately filed the instant complaint almost five years after the
filing of their original complaint. Appellees moved for summary judgment on both
claims. In a three-part ruling spanning thirteen months, the trial court granted summary
judgment and determined (1) that the pipe was a permanent nuisance and, therefore, any
nuisance claim was time-barred; (2) that the trespass was a permanent trespass and,
again, time-barred; and (3) that Appellants could not establish causation as to the trespass
claim. We affirm the decision of the trial court granting summary judgment.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed and
                                    Remanded

J. STEVEN STAFFORD, P. J., W.S., delivered the opinion of the court, in which ARNOLD B.
GOLDIN and KENNY ARMSTRONG, JJ., joined.

G. Klein Preston, Nashville, Tennessee, for the appellants, Brent Ray and Christine Ray.

Paul M. Buchanan, Nashville, Tennessee, for the appellees, Thomas Neff and Lisa Neff.


                                        OPINION

                                           FACTS

      Plaintiffs/Appellants Brent Ray and Christine Ray (together with Mr. Ray,
“Appellants”) and Defendants/Appellees Thomas Neff and Lisa Neff (together with Mr.
Neff, “Appellees”) own adjacent homes in Nashville, Tennessee. Appellees’ home is
located upstream from Appellants’ home. Appellees originally placed a corrugated metal
pipe on their property in 2008. In 2010, following massive flooding in the Nashville
area, Appellees adjusted the pipe and performed other work on their property. According
to Appellants, the changes to the pipe in 2010 modified the course of a creek. Again,
according to Appellants, the creek previously flowed in a winding path onto the
Appellants’ property; following the adjustment of the pipe, Appellants alleged that the
water flowed directly towards Appellants’ home, resulting in damage to their property.
The issue came to a head on September 2, 2010, when Appellants wrote a letter to
Appellees demanding that they remedy the problems associated with the pipe. There is
no dispute that Appellees failed to acquiesce to Appellants’ demand.

       Appellants filed their original complaint against Appellees on October 28, 2010,
but later voluntarily dismissed the action on June 27, 2013. On June 28, 2013,
Appellants refiled their complaint. In addition to suing Appellees, Appellants also sued
D&D Paving, the company responsible for performing the majority of the work on the
Appellees’ property, including grading, adding dirt and gravel, and installing concrete
headwalls and side walls. At some point, however, Appellants reached a settlement with
D&D Paving. Based on the settlement agreement, the trial court entered an order in
February 2015 excluding from consideration any and all claims resulting directly or
indirectly from any work D&D Paving performed on Appellees’ property. Appellants
again nonsuited their complaint on February 26, 2015.

        Appellants filed the instant complaint on April 2, 2015, alleging multiple claims:
(1) negligence, negligence per se, and gross negligence; (2) temporary and permanent
nuisance; and (3) trespass.1 On December 9, 2015, Appellees filed a motion for summary
judgment asserting that Appellants’ claims were time-barred and that certain claims
pertaining to D&D Paving should be dismissed according to the trial court’s prior ruling.
On February 6, 2016, the trial court entered a case management order that specifically
stated that Appellants “acknowledge that they had fully disclosed all experts anticipated
to testify[.]”

        1
           In filing the instant complaint, Appellants relied on Tennessee Rule of Civil Procedure 41.01
regarding voluntary dismissals and Tennessee Code Annotated section 28-1-105, the one year savings
statute, to save their cause of action. See Tenn. R. Civ. P. 41.01; Tenn. Code Ann. § 28-1-105.
Appellants, however abandon this argument on appeal, arguing only that both their nuisance and trespass
claims were not time-barred because they should be considered temporary and continuous, respectively.
See Russell v. Howard, No. M2005-02956-COA-R3-CV, 2007 WL 432987, at *7 (explaining that
“[w]hen a nuisance is temporary and continuous, the continuation is a new offense entitling a plaintiff to
recover damages occurring within the limitations period; even though the nuisance has existed longer than
the limitations period.”); Hoery v. United States, 64 P.3d 214, 218 (Colo. 2003) (en banc) (“For
continuing intrusions-either by way of trespass or nuisance-each repetition or continuance amounts to
another wrong, giving rise to a new cause of action. The practical significance of the continuing tort is
that for statute of limitation purposes, the claim does not begin to accrue until the tortious conduct has
ceased.”) (internal citations omitted).
                                                  -2-
        On April 6, 2016, the trial court partially granted Appellees’ motion for summary
judgment. The trial court found that Appellants’ claims of negligence, negligence per se,
and gross negligence, were all time barred due to the expiration of the statute of
limitations and the savings statute being inapplicable to the current complaint. The trial
court also found that because the water flow issues constituted a permanent nuisance, the
statute of limitations regarding Appellants’ nuisance claims had also expired. The court,
however, found that Appellants’ claim for trespass survived summary judgment and
denied Appellees’ request as to this ground, but limited Appellants’ alleged claims to
only instances that occurred after April 2, 2012. Lastly, the court dismissed any and all
claims that resulted directly or indirectly from the work performed by D&D Paving.
Thus, any trespass claims that resulted directly or indirectly from the work of D&D
Paving were dismissed, notwithstanding any question regarding the expiration of the
statute of limitations.

      On March 3, 2016, Appellees filed the report of their expert Don Williams.
Generally, the report concluded that “[t]he installation of the corrugated metal pipe . . .
does not cause flooding to occur when the flow rates exceed the capacity of the
conveyance.” Additionally, the report noted that “the insufficient capacity of the
downstream channel existed prior to the installation of the corrugated metal pipe.”

       On July 1, 2016, the parties separately filed multiple motions in limine. Most
notably, Appellees sought to exclude the opinion of Appellants’ expert, James V.
Armstrong.2 Appellees attached to their motion the report prepared by Mr. Armstrong,
which report was dated October 18, 2011.3 The motions in limine were set to be argued
on July 15, 2016, with trial to occur on July 18, 2016.

        On July 12, 2016, however, Appellees filed a pre-trial brief in support of a
directed verdict, raising issues again related to the expiration of the statute of limitations
and the doctrine of water trespass. As a result, on July 20, 2016, the trial court entered an
order that (1) postponed the trial date; (2) ordered Appellees to convert the pending
directed verdict motion into a motion for summary judgment; and (3) gave Appellants an
opportunity to respond to Appellees’ pending motion. On July 21, 2016, Appellees filed
a motion for summary judgment and statement of undisputed facts, arguing that (1)
Appellants’ claim for trespass was time-barred pursuant to Tennessee Code Annotated
section 28-3-105; (2) Appellants’ action fails based upon the common law doctrine of
water trespass; (3) Appellants cannot meet their burden of proving damages; (4) there is
no evidence to suggest that Appellees had altered the natural course of water; and (5)
        2
           Appellees also sought to exclude the expert opinion of Ann Chalos, a real estate appraiser, who
testified regarding the diminution in the value of Appellants’ property. Appellees moved for exclusion on
the basis that her opinion failed to delineate between loss of value caused by the pipe and loss caused by
D&D Paving’s work. Neither party in any way relies on Ms. Chalos’s expert opinion in this appeal, as it
does not appear to relate to causation.
         3
           This is the first time Mr. Armstrong’s report was filed in this particular action.
                                                  -3-
Appellants could not establish that Appellees’ pipe is the legal cause of any claimed
trespass. Appellants responded in opposition to both the motion and statement of
undisputed material facts on August 26, 2016. Appellants additionally filed the
Declaration of Mr. Ray, which is Mr. Ray’s account of the damages suffered to
Appellants’ property as a result of Appellees’ metal pipe installation.

        Following a hearing, the trial court entered an order on September 16, 2016, that
again partially granted Appellees’ motion for summary judgment. The trial court found
that Appellants’ cause of action was for a permanent trespass, and thus, the statute of
limitations had expired, thereby dismissing Appellants’ trespass claim. The trial court
noted, however, that Appellees requested at the hearing that the trial court specifically
rule on all the grounds raised in the July 2016 motion for summary judgment. In order to
meet this request, the trial court ordered Appellees to prepare an amended statement of
undisputed material facts to which the Appellants were ordered to reply. Each party
thereafter filed additional documents with the trial court.

        On October 14, 2016, Appellants filed their initial notice of appeal. Eventually,
the trial court heard arguments for the remaining issues raised in Appellees’ motion for
summary judgment. The trial court issued its final order granting in part and denying in
part Appellees’ motion for summary judgment on all issues on May 30, 2017. In its May
30 order, the trial court could not find, as a matter of law, that Appellants were unable to
establish that a trespass occurred or that damages resulted from that trespass and denied
counts two, three, and four of Appellees’ motion.4 The trial court, however, found that
Appellants could not establish that the pipe was the cause of the trespass. Specifically,
the trial court noted that the expert’s report, created prior to October 11, 2011, did not
include any opinions regarding the cause of the alleged flooding that occurred after April
12, 2012, the only time period for which the statute of limitations had not expired on
Appellants’ trespass claim. Further, the trial court found that Mr. Ray could only testify
“that the quantity of water in their conveyance changed,” however, expert proof was
necessary to establish an action of trespass specifically caused by the pipe; in the absence
of competent proof to that effect, the trial court ruled that Appellants could not maintain
their action for a continuous trespass. Appellants timely filed their amended notice of
appeal on May 30, 2017.

                                                     ISSUES

      Appellants present four issues for review; however, we have condensed
Appellants’ four issues into two, which we find to be determinative.
        4
          Appellees do not designate the trial court’s denial of counts two, three, and four as issues on
appeal. Although Appellees assert that the trial court should have granted summary judgment as to the
damages claim in the body of their brief, it is not necessary for this Court to address either whether that
argument was properly raised in this appeal or the substantive merits of that argument, given our
resolution of the causation issue, infra.
                                                   -4-
       (1). Whether the trial court erred in dismissing Appellants’ nuisance claim.

       (2). Whether the trial court erred in dismissing Appellants’ trespass claim.

                                  STANDARD OF REVIEW

       According to Rule 56 of the Tennessee Rules of Civil Procedure, summary
judgment is appropriate when “the pleadings, depositions, answers to interrogatories, and
admissions on file, together with the affidavits, if any, show that there is no genuine issue
as to any material fact and that the moving party is entitled to judgment as a matter of
law.” Tenn. R. Civ. P. 56.04. The Tennessee Supreme Court has explained:

       when the moving party does not bear the burden of proof at trial, the
       moving party may satisfy its burden of production either (1) by
       affirmatively negating an essential element of the nonmoving party’s claim
       or (2) by demonstrating that the nonmoving party’s evidence at the
       summary judgment stage is insufficient to establish the nonmoving party’s
       claim or defense.

Rye v. Women’s Care Center of Memphis, MPLLC, 477 S.W.3d 235, 264 (Tenn. 2015)
(italics omitted). When reviewing the trial court’s determination, “we must view all of
the evidence in the light most favorable to the nonmoving party and resolve all factual
inferences in the nonmoving party’s favor.” Sons of Confederate Veterans Nathan
Bedford Forrest Camp #215 v. City of Memphis, No. W2017-00665-COA-R3-CV, 2017
WL 4842336, at *3 (Tenn. Ct. App. Oct. 24, 2017) (citing Luther v. Compton, 5 S.W.3d
635, 639 (Tenn. 1999)); Muhlheim v. Knox Cnty. Bd. of Educ., 2 S.W.3d 927, 929
(Tenn. 1999). Thus, “[i]f the undisputed facts support only one conclusion, then the
court’s summary judgment will be upheld because the moving party was entitled to
judgment as a matter of law.” Id.; see White v. Lawrence, 975 S.W.2d 525, 529 (Tenn.
1998); McCall v. Wilder, 913 S.W.2d 150, 153 (Tenn. 1995).

       We review a trial court’s ruling on a summary judgment motion de novo, with no
presumption of correctness in order to “make a fresh determination of whether the
requirements of Rule 56 . . . have been satisfied.” Rye, 477 S.W.3d at 250 (quoting
Estate of Brown, 402 S.W.3d 193, 198 (Tenn. 2013) (citations omitted)). Upon review,
this Court considers “the evidence in the light most favorable to the non-moving party
and draw all reasonable inferences in that party’s favor.” McCullough v. Vaughn, 538
S.W.3d 501, 505 (Tenn. Ct. App. 2017) (citing Godfrey v. Ruiz, 90 S.W.692, 695 (Tenn.
2002)).

                                         ANALYSIS

                                            -5-
                                             I.

        We begin with Appellants’ claim for nuisance. In this case, the trial court
ultimately granted Appellees’ motion for summary judgment due to the expiration of the
statute of limitations. The trial court’s decision was predicated on its determination that
the nuisance at issue was permanent, rather than temporary or continuing. “The
distinction is critical because the two categories require . . . different standards for
determining when the statute of limitations begins to run.” Leggett v. Dorris, No.
M2008-00363-COA-R3-CV, 2009 WL 302290, at *2 (Tenn. Ct. App. Feb. 6, 2009). If
the nuisance is permanent, the three-year statute of limitations “‘commences to run from
the time of the creation of the nuisance.’” Russell v. Howard, No. M2005-02956-COA-
R3-CV, 2007 WL 432987, at *7 (Tenn. Ct. App. Feb. 8, 2007) (quoting Anderson v. Am.
Limestone Co., 168 S.W.3d 757, 761 (Tenn. Ct. App. 2004)). “‘When a nuisance is
temporary and continuous, [however,] the continuation is a new offense entitling a
plaintiff to recover damages occurring within the limitations period, even though the
nuisance has existed longer than the limitations period.’” Id. (quoting Anderson, 168
S.W.3d at 761). As such, in order to determine whether the statute of limitations has
expired, we must first determine whether the metal pipe at issue is a permanent or
temporary nuisance. Here, there is no dispute that only claims involving a temporary
nuisance were properly commenced within the applicable statute of limitations. Thus, if
the nuisance at issue is permanent, the trial court properly granted summary judgment on
this claim.

       A nuisance is defined as “‘anything which annoys or disturbs the free use of one’s
property, or which renders its ordinary use or physical occupation uncomfortable.’”
Clabo v. Great American Resorts, Inc., 121 S.W.3d 668, 671 (Tenn. Ct. App. 2003)
(quoting Pate v. City of Martin, 614 S.W.2d 46, 47 (Tenn. 1981)). “A nuisance is either
permanent or temporary.” Id. The question of whether a nuisance is temporary or
permanent is a question of fact. Manis v. Gibson, No. E2005-00007-COA-R3-CV, 2006
WL 521466, at *7 (Tenn. Ct. App. Mar. 3, 2006) (citing Caldwell v. Knox Concrete
Prods., Inc., 391 S.W.2d 5, 11 (Tenn. Ct. App. 1964)).

        Tennessee courts have defined a temporary nuisance as one that can be
“‘corrected by the expenditure of labor or money.’” Id. (quoting Pate, 641 S.W.2d at
48). A permanent nuisance, on the other hand, “is one that is ‘presumed to continue
indefinitely, and is at once productive of all the damage which can ever result from it[.]’”
Id. (quoting Caldwell, 391 S.W.2d at 11). This Court is aware, however, that “neither
definition of nuisance is entirely satisfactory because ‘nearly every nuisance could be
abated by the devotion of enough time and money to it; and a permanent improvement to
property may, in conjunction with the forces of nature, cause harm only periodically.’”
Id. (quoting Kearney v. Barrett, No. 01-A-01-9407-CH-00356, 1995 WL 1690, at *2
(Tenn. Ct. App. Jan. 4, 1995), perm. app. denied (April 24, 1995)); see also 66 C.J.S.
Nuisances § 6 (“Some courts have held that a test to determine whether a nuisance is
                                             -6-
permanent is whether it may be abated at a reasonable expense, and that where a nuisance
is not abatable, except at considerable expense and inconvenience which the owner did
not intend to entail, it is of permanent character. Other courts have refused to regard the
expense of abatement as a test.”) (footnotes omitted). Thus, this Court has looked to
“older Tennessee cases to find more precise definitions.” Leggett v. Dorris, 2009 WL
302290, at *3 (citing Clabo, 121 S.W.3d at 671). The Clabo court, therefore, determined
that “‘whether the harm resulted from reasonable and lawful operations on the
defendant’s property . . . (as opposed to negligent) and still interfered with the use and
enjoyment of the plaintiff’s property’” was a central inquiry in analyzing whether a
nuisance was temporary or permanent. Clabo, 121 S.W.3d at 671 (citing Kearney, 1995
WL 1690, at *2). Thus, “[i]f the damages resulting from the nuisance are due to the fact
that the defendant is ‘negligently operating its property so as to unnecessarily create the
damage’ and it is within the defendant’s power to operate in a non-negligent manner,
then the nuisance is temporary.” Id. (quoting Robertson v. Cincinnati, New Orleans &
Texas Pacific Ry. Co., 339 S.W.2d 6, 8 (Tenn. 1960)). If, however, “‘the operation is
done with due care considering the use thereof, and it is not contemplated that any change
in operation will be made, the damage is permanent[.]’” Id. (quoting Butcher v.
Jefferson City Cabinet Co., 437 S.W.2d 256, 259 (Tenn. 1968)).

        As previously noted, whether a nuisance is permanent or temporary is a question
of fact that is generally properly determined by the jury. See Anderson v. American
Limestone Co., Inc., 168 S.W.3d 757, 761 (Tenn. Ct. App. 2004) (“[T]he nuisance, if
found to exist, was permanent or temporary . . . was a question of fact for the jury.”).
Even on issues of fact, however, the trial court may still grant summary judgment if “the
undisputed facts support only one conclusion.” Sons of Confederate Veterans Nathan
Bedford Forrest Camp #215, 2017 WL 4842336, at *3. Turning to the case at bar, the
trial court ultimately granted Appellees’ motion for summary judgment, finding that “it is
undisputed that the nuisance is permanent because the alleged harm resulted from a
permanent improvement to the [Appellees’] property, which permanent improvement was
a reasonable and lawful operation on the [Appellees’] property.” We agree.

        Summary judgment is appropriate when “the pleadings, depositions, answers to
interrogatories, and admissions on file, together with the affidavits, if any, show that
there is no genuine issue as to any material fact . . . .” Tenn. R. Civ. P. 56.04. A fact is
material “if it must be decided in order to resolve the substantive claim or defense at
which the motion is directed.” Byrd v. Hall, 847 S.W.2d 208, 215 (Tenn. 1993). To aid
our analysis, we first turn to the Appellees’ statement of undisputed material facts and
Appellants’ response. See Tenn. R. Civ. P. 56.03 (“In order to assist the Court in
ascertaining whether there are any material facts in dispute, any motion for summary
judgment made pursuant to Rule 56 of the Tennessee Rules of Civil Procedure shall be
accompanied by a separate concise statement of the material facts as to which the moving
party contends there is no genuine issue for trial.”).

                                           -7-
        As an initial matter, it appears that Appellants objected to nearly every material
fact alleged to be undisputed by Appellees. We note, however, that the majority of the
objections relate to procedural issues, such as failing to properly cite to the record. See
Tenn. R. Civ. P. 56.03 (“Each fact shall be supported by a specific citation to the
record.”). Although Appellees’ statement of undisputed material facts could have
included more specific citations in many places, each fact was supported by reference to
materials in the record, specifically, a number of exhibits attached to the statement. Thus,
we conclude that the objections that raised only procedural insufficiencies were
improper; we will therefore consider these facts as undisputed for purposes of this appeal.

       In general, Appellees’ statement of undisputed facts concerns the construction and
placement of the pipe in 2008 and 2010. For example, it is undisputed for purposes of this
appeal that Appellants’ complaints regarding the pipe began in 2010, when the pipe was
either placed or repositioned, and that the pipe has been completely unchanged since that
time. In addition, it is undisputed that Appellants have filed a total of three lawsuits with
regard to the placement of the pipe at issue. Previously, however, this Court has held that
a similar statement of undisputed material facts was insufficient to answer the question of
what type of nuisance was at issue. See Leggett, 2009 WL 302290, at *4 (“Appellees
only presented evidence to establish a time line of construction. This time line
establishes the statute of limitations defense only if the nuisance is permanent.”). Still,
one alleged undisputed material fact alleged by Appellees does contend that: “The suit at
issue complains that [Appellees] were negligent ‘by constructing a drainage system by
using a corrugated metal pipe directly at [Appellants’] home.’” Whether the pipe was
placed negligently is a consideration in the determination of a permanent or temporary
nuisance. See Clabo, 121 S.W.3d at 671 (considering whether the nuisance was operated
with “due care”). This fact, however, is simply taken from the allegations in Appellants’
complaint. Moreover, Appellants objected to this fact on the basis that “[t]his statement
does not identify the ‘suit at issue’ or allege a claim for negligence.” Thus, any concern
that the nuisance was operated with negligence does not appear to be an undisputed fact
upon which summary judgment can be based.

        Our review, however, is not confined only to the statement of undisputed material
facts attached to Appellees’ motion. See Estate of Jenkins, No. M2003-01561-COA-R3-
CV, 2004 WL 2607531, at *7 (Tenn. Ct. App. Nov. 16, 2004). Rather, these statements
merely serve as “road maps and trial courts should not be required to proceed further if
they are not provided.” Id. “However, a decision to grant a summary judgment must
ultimately be based on the ‘pleadings, depositions, answers to interrogatories, and
admissions on file, together with the affidavits, if any.’” Id. (quoting Tenn. R. Civ. P.
56.03) (internal citations omitted) (internal quotations omitted). “Thus, while the Tenn.
R. Civ. P. 56.03 concise statement points the court to portions of the record that are
particularly relevant to the summary judgment motion, it does not replace the evidentiary
materials on which it is based.” Id. Accordingly, we may review not only the Appellees’
statement of undisputed material facts, but also other evidence on file in support of the
                                            -8-
motion for summary judgment. See Tenn. R. Civ. P. 56.04. In addition, at all times,
judges are not prevented from relying on their own common sense in reaching decisions.
See Eberting v. Eberting, No. E2010-02471-COA-R3-CV, 2012 WL 605512, at *20
(Tenn. Ct. App. Feb. 27, 2012) (“A trial judge . . . is not required to check his or her
common sense at the door when considering evidence.”).

       In support of the motion for summary judgment, Appellees included the affidavit
of Mr. Neff. According to Mr. Neff’s affidavit,

        1. The pipe and water conveyance, which was fully approved by Metro
           Water & Sewer, was beneath our yard and driveway. After the Nashville
           Flood, it was graded, covered over and paved by D&D Paving.

                                                * * *

        3. The pipe, as shown on the photographs attached to the Affidavit of Mr.
           Deal of D&D Paving, shows that there was substantial erosion after the
           2010 Nashville Flood and that the pipe facing the Rays’ home was
           significantly exposed.
        4. D&D Paving added dirt and rock and modified our yard with substantial
           back-fill which covered the pipe between the driveway and the
           discharge into the creek bed along the property line between the Rays’
           home and ours.

In addition, Mr. Neff’s affidavit states that the work done by D&D to recover the pipe
due to erosion caused by flooding was “substantial.”

       Having reviewed these facts along with the other evidence submitted in support of
the motion for summary judgment, we agree with the trial court that these facts tend to
disprove Appellants’ contention that the nuisance at issue is temporary, rather than
permanent. See Davis v. McGuigan, 325 S.W.3d 149, 156 (Tenn. 2010) (holding that the
summary judgment burden shifted when the defendant presented evidence that “tends to
disprove” an essential element of the plaintiff’s cause of action); Mills v. CSX Transp.,
Inc., 300 S.W.3d 627, 631 (Tenn. 2009) (“To affirmatively negate an essential element of
the nonmoving party’s claim, [the defendant] must point to evidence that tends to
disprove a material factual allegation made by the nonmoving party.”) (emphasis added).5
Here, Mr. Neff’s affidavit tends to show that the placement of the pipe and its alteration
were both lawful, having been approved by the local governing body, and reasonable,
        5
          We recognize that both Davis and Mills were decided prior to this Court’s decision in Rye v.
Women’s Care Center of Memphis, which substantially altered the summary judgment practice in
Tennessee. See generally Rye v. Women’s Care Center of Memphis, MPLLC, 477 S.W.3d 235, 264
(Tenn. 2015). The holding in Rye, however, does not appear to alter this portion of the holdings in Davis
or Mills.
                                                  -9-
having been necessitated by massive flooding. See Clabo, 121 S.W.3d at 671 (citing
Kearney, 1995 WL 1690, at *2) (considering whether the alleged nuisance involved
“reasonable and lawful operations on the defendant’s property”). In addition, Mr. Neff’s
affidavit indicates that while the pipe could be altered by the expense of time and money,
such expense could be considerable, as the work done on the project was “substantial.”
See Clabo, 121 S.W.3d at 671 (noting that the fact that the nuisance can be abated is not
determinative because most nuisances can be abated “by the devotion of enough time and
money to it”). Finally, based on the statement of undisputed material facts, we know that
despite multiple lawsuits and disputes, the pipe has not been altered since 2010,
approximately five years prior to the filing of statement of undisputed material facts. This
fact tends to show that “no change in operation” is contemplated by Appellees. Id. Under
these circumstances, we conclude that Appellees have shifted the burden of production to
Appellants to show a dispute of material fact regarding whether the nuisance at issue was
temporary or permanent.

       To meet their burden, Appellants were therefore required to “‘set forth specific
facts’ at the summary judgment stage ‘showing that there is a genuine issue for trial.’”
Rye, 477 S.W.3d at 265 (quoting Tenn. R. Civ. P. 56.06). In meeting this burden,
Appellants “‘may not rest upon the mere allegations or denials of [their] pleading[.]’” Id.
(quoting Tenn. R. Civ. P. 56.06). After reviewing Appellants’ response to the motion for
summary judgment, we must conclude that Appellants simply offered no evidence
whatsoever to meet their burden. As previously discussed, rather than respond to the facts
alleged in Appellees’ statement of undisputed material facts, Appellants generally
improperly objected to the statement based on procedural issues.

       In responding to Appellees’ motion for summary judgment, Appellants did allege
that summary judgment was inappropriate because “the harm to [Appellants] resulted
from unreasonable and unlawful operations on [Appellees] property.” Again, if true, this
fact would tend to disprove Appellees’ claim that the nuisance is permanent in nature,
and therefore barred by the statute of limitations. See Clabo, 121 S.W.3d at 671.
Moreover, Appellants alleged in their amended complaint that Appellees were cited by
Metro Water Services in a May 2010 notice of violation concerning the construction
and/or operation of the pipe. The law is clear, however, that Appellants simply cannot
rest on their pleadings to survive summary judgment, but must present specific evidence
to show a dispute of material fact. See Rye, 477 S.W.3d at 265 (quoting Tenn. R. Civ. P.
56.06).6 Appellants themselves filed no counter-statement of undisputed material facts in
opposition to this motion for summary judgment. Likewise, Appellants filed no affidavits
or other evidence in response to the motion for summary to support their claim that the
operation of the pipe was unreasonable and unlawful. In the absence of any evidence that
the 2010 construction violated applicable laws, we cannot conclude that a dispute of

       6
        Under Rule 56.03, any “admissions” in the record may also be considered for purposes of
summary judgment. Appellees, however, denied this allegation.
                                            - 10 -
material fact has been created by this allegation.7 Given that Appellants did not set forth
any specific facts that tend to show that the nuisance is temporary, rather than permanent,
we must conclude that the trial court did not err in granting summary judgment on this
issue.

                                                        II.

       Next, we will consider the issue of whether the trial court properly dismissed
Appellants’ trespass claim. Here, the trial court appears to have made alternative rulings
with regard to this claim. First, the trial court ruled that the trespass at issue was a
permanent trespass and time-barred. See Tenn. Code Ann. § 28-3-105 (three year statute
of limitation for injuries to real property). Appellants do not dispute that any trespass
claim must constitute a temporary or continuing trespass to survive summary judgment
on the statute of limitations. As explained by a secondary source on this issue,

        Ordinarily, only one recovery may be had for damages resulting from a
        permanent and unabatable . . . trespass, but where a . . . trespass is abatable
        and is temporary or recurring in nature, or is what is called a continuing . . .
        trespass, each occurrence, recurrence, or continuance gives rise to a new
        cause of action and successive actions may be maintained for the damages
        accruing from time to time. Under the continuing tort doctrine, where a tort
        involves a continuing or repeated injury, the limitations period does not
        begin to run until the date of the last injury or the date the tortious acts
        cease.

14 A.L.R.7th Art. 8 (2016). Appellants argue that their claim involves a continuing
trespass and that they may therefore raise instances of flooding and damage that occurred
after April 2, 2012, or within three years of the filing of the instant complaint. See Tenn.
Code Ann. § 28-3-105.

       In the alternative, the trial court ruled that any claim for continuous trespass that
could arguably survive summary judgment on the expiration of the statute of limitations
        7
           We are cognizant that the record on appeal contains an expert report, discussed infra, that could
arguably constitute evidence that the construction of the pipe was indeed negligent. Although the report
was created in 2010 and known to the parties, it was not filed in response to the motion for summary
judgment or in any way mentioned by Appellants in opposing summary judgment on this issue. In fact,
the report was not filed in any fashion in this case until after the trial court entered its order granting
summary judgment on the nuisance action. Appellants filed no motion to alter the trial court’s ruling due
to additional evidence. See generally Tenn. R. Civ. P. 54.02 (“[A]ny order . . . that adjudicates fewer than
all the claims or the rights and liabilities of fewer than all the parties . . . is subject to revision at any time
before the entry of the judgment adjudicating all the claims and the rights and liabilities of all the
parties.”). Even assuming, arguendo, that this report provides evidence of negligence, we simply will not
overturn the trial court’s ruling where it did not have the benefit of this evidence at the time it ruled and
no party sought revision of the ruling following the appropriate procedure.
                                                      - 11 -
was nevertheless deficient because Appellants could not prove causation to support their
claim. Neither party disputes that causation is an essential element of any trespass claim
raised by Appellants, be it permanent or continuing. See 87 C.J.S. Trespass § 2 (citing
Stroud v. Hall Cty., 339 Ga. App. 37, 40, 793 S.E.2d 104, 108 (Ga. 2016) (noting that
causation is an element of a trespass claim of this type). Rather, Appellants contend that
they have supplied sufficient evidence of causation, at the summary judgment stage, to
survive Appellees’ motion. Because we agree with the trial court that Appellants’ failure
to produce sufficient evidence of causation at the summary judgment stage is fatal to any
claim for trespass, we need not determine whether the trespass at issue is permanent or
continuing. As such, even assuming that Appellants’ may raise claims of continuing
trespass limited to only the flooding instances that occurred after April 2, 2012, we
conclude that Appellants’ claims fail due to lack of causation evidence.

       Here, Appellees argued in the memorandum accompanying their July 21, 2016
motion for summary judgment that Appellants could not establish that the pipe at issue
was the legal cause of any claims of trespass. In support, Appellees noted that: (1)
Appellants’ only causation expert had been excluded following a motion in limine; (2)
the time for expert proof had closed and Appellants had affirmatively stated that no
further expert proof was forthcoming; and (3) Appellants, as lay people, could not testify
as to water damage causation issues.8 Generally, a non-moving party seeking summary
judgment may shift the burden by showing that the plaintiff “lacks proof of an essential
element of [the] claim[.]” Rye v. Women’s Care Ctr. of Memphis, MPLLC, 477 S.W.3d
235, 264, 269 (Tenn. 2015) (“[T]he moving party may satisfy its burden of production . .
. by demonstrating that the nonmoving party’s evidence at the summary judgment stage is
insufficient to establish the nonmoving party’s claim or defense.”). As such, the burden
of production shifted to Appellants to show that they could establish causation in this
case.

       Again, to meet this burden, Appellants must “‘set forth specific facts’” rather than
merely rely on the allegations of their pleadings. Rye, 477 S.W.3d at 265 (quoting Tenn.
R. Civ. P. 56.06). Here, Appellants did file their own counter-statement of undisputed
material facts in opposition to this motion for judgment; the statement relied solely on
Mr. Ray’s declaration. The trial court, however, found that neither Appellants’ previously
filed expert report, nor the testimony of Mr. Ray was sufficient to create a dispute of
material fact for purposes of avoiding summary judgment. From our review, we agree.
        We begin with the expert report cited in Appellees’ statement of undisputed
material facts in support of summary judgment. In its May 2, 2017 order, the trial court
found that Appellants’ expert report, which was submitted on October 11, 2011, was
“stale and the relevant time period [was] not discussed in [the expert’s] disclosure.” The

       8
           Additionally, we note that elsewhere in the record is the report from Appellees’ expert, who
opined that the flooding issues were not caused by the placement of the corrugated metal pipe, but
resulted from other causes.
                                                - 12 -
trial court additionally noted that Appellants’ expert could not have reviewed the
Appellants’ evidence as to the flooding, i.e. the photographs, showing the two instances
of the alleged trespass. From our review of Appellants’ brief, they generally do not
challenge the trial court’s ruling excluding consideration of the expert report. We agree
that the report was not sufficient to create a dispute of material fact as to causation.
Appellants’ expert report was submitted to the court on October 11, 2011; the report
therefore necessarily examined instances of flooding that occurred prior to October 2011.
It is undisputed that Appellants’ claim is limited to occurrences after April 2, 2012.
Thus, as the trial court pointed out, the expert’s opinions regarding what effect the pipe
had, if any, on the flooding of the Appellants’ property is simply inapplicable because the
opinions offered do not relate to the proper time period. As such, the trial court did not
err in refusing to consider this evidence.

       Turning to Mr. Ray’s declaration, we likewise conclude that the trial court
properly declined to rely on this evidence. Here, in response to Appellees’ motion for
summary judgment, Appellants filed the declaration of Mr. Ray. Pursuant to the
declaration, Mr. Ray stated, in relevant part,

      That when we purchased the property there was a winding dry creek that
      curved onto our property to the south and rainfall would pass along the dry
      creek and the stones and rocks which lay among the grass in the dry creek
      and then pass onto our property and the dry creek that winds behind our
      property.

      That [Appellees] changed the dry creek into a straight industrial metal pipe
      which is directed straight at our home within 17 feet. By placing a straight
      industrial metal pipe that is directed at our home they materially altered the
      course, direction, nature, and velocity of the waterflow from their once
      winding creek bed to a much different means by which to pass water onto
      our property.

      That since [Appellees] altered the physical nature, direction and structure of
      the dry creek bed into an industrial metal pipe which channels the water in
      a much more direct and accelerated manner toward our home.

      That since [Appellees] altered the creek into an industrial metal pipe
      directed at our home the water from rain flows much differently. The water
      from rain now flows in much greater volume and with much greater force
      and velocity than before.

      That the force and velocity is much greater and highly noticeable when it
      rains as little as 0.5 inches a day.

                                          - 13 -
       That the altered waterflow from the industrial pipe is highly objectionable
       and it has negatively impacted the use and enjoyment of our home and it
       has resulted in diminution of the value of our home. Our property has been
       devalued as a direct and proximate result of the continuous trespass by
       water caused by [Appellees].

Appellees assert, however, that Mr. Ray was not competent to testify as to the legal cause
of the trespass in this case. Rather, Appellees contend that expert proof was necessary.
Appellants disagree, noting that there is no law that requires expert proof in trespass
actions.

        While we agree that expert proof is not required in all trespass actions, it is well-
settled that

       expert testimony is necessary when the subject matter requires that the
       court and jury have the aid of knowledge or experience not held by ordinary
       witnesses, Lawrence County Bank v. Riddle, 621 S.W.2d 735, 737
       (Tenn.1981), and where common knowledge furnishes no criteria for
       judgment or where proof depends on observation and analysis outside the
       common experience of jurors, expert testimony is required to establish the
       proof.

Hall v. State, No. E2004-01635-CCA-R3-PD, 2005 WL 2008176, at *30 (Tenn. Crim.
App. Aug. 22, 2005). Thus, when

       issues . . . are not subject to an intelligent determination simply on the basis
       of deductions made and inferences drawn from ordinary knowledge,
       common sense, and practical experience gained in the ordinary affairs of
       life . . . the testimony of a witness with special knowledge and skill is
       required in order to arrive at an intelligent conclusion.

Id. (quoting Lawrence County Bank, 621 S.W.2d at 737); see also Tenn. R. Evid. 702
(stating that expert testimony is admissible “[i]f scientific, technical, or other specialized
knowledge will substantially assist the trier of fact to understand the evidence or to
determine a fact in issue”). However, “[i]f the finder of fact can comprehend the subject
of expertise without expert testimony, then an expert witness is not necessary.” Miller v.
Willbanks, 8 S.W.3d 607, 615 (Tenn. 1999) (citing Lawrence County Bank, 621 S.W.2d
at 737).

      Here, it is undisputed that D&D Paving modified Appellees’ property in several
ways including paving and grading the driveway, moving substantial earth and gravel,
and adding dirt and gravel. Appellants, however, reached a settlement agreement with
D&D Paving, which excluded these alterations from consideration. As such, the trial
                                        - 14 -
court specifically ruled that any damage that resulted, either directly or indirectly, from
the work of D&D Paving was barred in this action; trespass caused solely by the pipe is
Appellants’ only remaining claim. With the extensive alterations made to Appellees’
property by D&D Paving, however, it is possible that any of the modifications could have
contributed and/or caused the purported trespass on Appellants’ property. Determining
whether the pipe alone caused the trespass to Appellants’ land requires, at the very least,
knowledge of water flow patterns, the effects, if any, of the land modification on the
water flow, and the effects, if any, of the pipe alone on the water flow. The analysis
required to separate the effects resulting solely from the pipe from the effects that also
resulted from the work done by D&D Paving is therefore simply not within “‘ordinary
knowledge, common sense, and practical experience.’” Hall, 2005 WL 2008176, at *30
(quoting Lawrence County Bank, 621 S.W.2d at 737). Rather, expert testimony is
necessary to establish causation based on the particular facts of this case. Appellants
failed to offer any expert proof, at the summary judgment stage, to meet their burden of
production as to causation.

       In the absence of competent proof of causation, Appellants have failed to establish
an essential element of their claim. Accordingly, the trial court did not err in granting
summary judgment on this issue. Any question as to whether the trespass was permanent
or continuing in nature is therefore pretermitted.

                                      CONCLUSION

       The judgment of the Davidson County Circuit Court is affirmed. The costs of this
appeal are taxed to Appellants, Brent Ray and Christine Ray, and their surety, for which
execution may issue if necessary.



                                                   _________________________________
                                                   J. STEVEN STAFFORD, JUDGE




                                          - 15 -